DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
1/13/2021. In Applicant’s amendment, claims 1, 3, 5, and 6 were amended. Claims 2 and 4 are canceled
Claims 1, 3, 5-6 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Prior art rejections under 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 5 that the claims are not directed to organizing human activity under Step 2A, Prong One because the claims describes how an apparatus performs technical communication and analysis functions, rather than how a human being acts in a given situation. Examiner respectfully disagrees. The claims are directed to an abstract idea by reciting set a provisional combination of the driver user and the passenger user; acquire baggage attribute information which is information including a size and a type of baggage carried by the passenger user included in the provisional combination; transmit the baggage attribute information of the baggage carried by the passenger user included in the provisional combination and information inquiring whether or not to agree to the provisional combination to […] the driver user included in the provisional combination; and set the provisional combination as an official combination when information indicating agreement to the provisional combination is received from […] the driver user included in the provisional combination, wherein the type of baggage indicates to the driver user whether the baggage is physically or mentally not desirable for transportation. The argued technical communication and analysis functions are directed to managing personal behavior or interactions between people. The claim merely recites a terminal used by the driver as an input/output device to facilitate the communication with the passenger user baggage data. The claims 
Applicant argues on p. 6-7 that claim 1 integrates the abstract idea into a practical application under Step 2A, Prong Two by improving upon ride hailing technology by better matching passengers who carry luggage with drivers who are appropriate for the passenger based on the luggage size and type. Examiner respectfully disagrees. The claim as a whole merely describes how to generally “apply” the concept of setting a combination of a driver and a passenger with baggage in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing ride hailing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant's prior art arguments have been fully considered and they are persuasive to overcome the rejection. Liu teaches a system for matching users in a travel coordination system. Lord discloses a system for directing transportation vehicles including passengers and packages. However, neither Liu nor Lord alone or together teach “wherein the type of baggage indicates to the driver user whether the baggage is physically or mentally not desirable for transportation.” Additionally, the closest prior art found failed to teach the limitation above and therefore the 35 USC 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, and 6 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (apparatus, method and non-transitory storage medium). Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1 and 3 are directed toward the statutory category of a machine (reciting an “apparatus”). Claim 5 is directed toward the statutory category of a process (reciting a “method”). Claim 6 is directed toward the statutory category of an article of manufacturer (reciting a “computer-program product” with “non-transitory storage medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 5 and 6 are directed to an abstract idea by reciting set a provisional combination of the driver user and the passenger user; acquire baggage attribute information which is information including a size and a type of baggage carried by the passenger user included in the provisional combination; transmit the baggage attribute information of the baggage carried by the passenger user included in the provisional combination and information inquiring whether or not to agree to the provisional combination to […] the driver user included in the provisional combination; and set the provisional combination as an official combination when information indicating agreement to the provisional combination is received from […] the driver user included in the provisional combination, wherein the type of baggage indicates to the driver user whether the baggage is physically or mentally not desirable for transportation. The claims are considered abstract 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a controller, processor, a terminal, a computer, storage medium, information processing program, instruct the terminal used by the driver to display the baggage attribute information) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vehicle Selection Based on Goods, January 02, 2018.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624